 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GILROY E. JOHNSON,                               No. 2:16-cv-0367 MCE AC P
12                       Plaintiff,
13           v.                                        ORDER
14    SUZANNE M. PERRY, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner at Kern Valley State Prison proceeding pro se and in forma

18   pauperis with a First Amended Complaint (FAC) filed pursuant to 42 U.S.C. § 1983. By order

19   filed August 21, 2018, the court found that plaintiff may proceed on his FAC against defendants

20   Rohon, Sieber and Rodriquez, based on conditions of plaintiff’s prior incarceration at High Desert

21   State Prison. See ECF No. 12. The court directed plaintiff to complete and return to the court,

22   within thirty days, the USM-285 forms and other information necessary for the United States

23   Marshal to serve process on defendants. Id.

24          That thirty-day deadline has passed, but plaintiff has not responded to the court’s order.

25   Plaintiff will be provided one additional opportunity to submit the information necessary to

26   proceed with this case. Failure to comply with this order will result in a recommendation that this

27   action be dismissed for failure to prosecute.

28   ////
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. Plaintiff is accorded an additional period of thirty days after the filing date of this order
 3   to submit the information necessary for the U.S. Marshal to effect service on defendants, as set
 4   forth in detail in the court’s order filed August 21, 2018.
 5          2. The Clerk of Court is directed to send to plaintiff, together with service of this order, a
 6   copy of the court’s order filed August 21, 2018 (ECF No. 12), and a copy of the endorsed First
 7   Amended Complaint (ECF No. 9 (13 pp.)).
 8          3. Plaintiff may seek the information concerning defendants’ service information through
 9   the California Public Records Act, Calif. Gov’t. Code § 6250, et seq., or any other means
10   reasonably available to plaintiff. If access to the required information is unavailable, denied or
11   unreasonably delayed, plaintiff may request the assistance of the court; such request must include
12   a summary of plaintiff’s own efforts to obtain the necessary information.
13          4. Failure of plaintiff to timely submit the service information for defendants or promptly
14   request the court’s assistance will result in a recommendation that this action be dismissed.
15          SO ORDERED.
16   DATED: November 2, 2018
17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
